Name: Commission Regulation (EU) NoÃ 213/2011 of 3Ã March 2011 amending Annexes II and V to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications Text with EEA relevance
 Type: Regulation
 Subject Matter: employment;  health;  labour market
 Date Published: nan

 4.3.2011 EN Official Journal of the European Union L 59/4 COMMISSION REGULATION (EU) No 213/2011 of 3 March 2011 amending Annexes II and V to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (1), and in particular the second paragraph of Article 11 and the second paragraph of Article 26, Whereas: (1) Austria has requested the insertion in Annex II to Directive 2005/36/EC of 10 training programmes related to healthcare. These training programmes are regulated by the Healthcare and Nursing Special Task Ordinance (GuK-SV BGBl II No 452/2005) and the Healthcare and Nursing Teaching and Management Duties Ordinance (GuK-LFV BGBl II No 453/2005). (2) As these Austrian training programmes are of an equivalent level of training to that provided for under Article 11(c)(i) of Directive 2005/36/EC and provide a comparable professional standard and prepare the trainee for a comparable level of responsibilities and functions, their inclusion on the basis of Article 11(c)(ii) in Annex II to Directive 2005/36/EC is justified. (3) Portugal has submitted a reasoned request to include in point 5.1.3 of Annex V to Directive 2005/36/EC specialist medical training in medical oncology. (4) Medical oncology aims at offering a systemic treatment of cancer. The treatment of cancer patients has undergone major changes over the last decade due to scientific progress. Specialist medical training in medical oncology is not listed in point 5.1.3 of Annex V to Directive 2005/36/EC. However, medical oncology has developed into a separate and distinct specialist medical training in more than two fifths of the Member States, which justifies its inclusion into point 5.1.3 of Annex V to Directive 2005/36/EC. (5) In order to ensure a sufficiently high level of specialist medical training, the minimum period of training required for the medical specialty of medical oncology to be automatically recognised should be five years. (6) France has submitted a reasoned request to include in point 5.1.3 of Annex V to Directive 2005/36/EC specialist medical training in medical genetics. (7) Medical genetics is a specialty that responds to the rapid development of knowledge in the field of genetics and its implication in numerous specialised fields, such as oncology, foetal medicine, paediatrics, chronic diseases. Medical genetics plays a growing role in screening and in the prevention of numerous pathologies. Specialist medical training in medical genetics is not listed in point 5.1.3 of Annex V to Directive 2005/36/EC. However, it has developed into a separate and distinct specialist medical training in more than two fifths of the Member States, which justifies its inclusion into point 5.1.3 of Annex V to Directive 2005/36/EC. (8) In order to ensure a sufficiently high level of specialist medical training, the minimum period of training required for the medical specialty of medical genetics to be automatically recognised should be four years. (9) Directive 2005/36/EC should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Recognition of Professional Qualifications, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and V to Directive 2005/36/EC are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 255, 30.9.2005, p. 22. ANNEX Annexes II and V to Directive 2005/36/EC are amended as follows: 1. in point 1 of Annex II, under in Austria, the following is added:  special training in the care of children and young people (Sonderausbildung in der Kinder- und Jugendlichenpflege),  special training in psychiatric healthcare and nursing (Sonderausbildung in der psychiatrischen Gesundheits- und Krankenpflege),  special training in intensive care (Sonderausbildung in der Intensivpflege),  special training in intensive care of children (Sonderausbildung in der Kinderintensivpflege),  special training in anaesthesia-related nursing (Sonderausbildung in der AnÃ ¤sthesiepflege),  special training in renal replacement therapy related nursing (Sonderausbildung in der Pflege bei Nierenersatztherapie),  special training in operating department nursing (Sonderausbildung in der Pflege im Operationsbereich),  special training in hospital hygiene (Sonderausbildung in der Krankenhaushygiene),  special training for teaching tasks in healthcare and nursing (Sonderausbildung fÃ ¼r Lehraufgaben in der Gesundheits- und Krankenpflege),  special training for management tasks in healthcare and nursing. (Sonderausbildung fÃ ¼r FÃ ¼hrungsaufgaben in der Gesundheits- und Krankenpflege), which represents education and training courses of a total duration of at least 13 years and six months to 14 years, including at least 10 years general education, a further three years basic training in the upper-grade public service for healthcare and nursing, and six to 12 months special training in a specialised, teaching or management task.; 2. the following table is added to point 5.1.3 of Annex V: Country Medical oncology Minimum period of training: 5 years Medical genetics Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Oncologie mÃ ©dicale/ Medische oncologie Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  Ã Ã µÃ ´Ã ¸Ã Ã ¸Ã ½Ã Ã ºÃ ° Ã ¾Ã ½Ã ºÃ ¾Ã »Ã ¾Ã ³Ã ¸Ã  Ã Ã µÃ ´Ã ¸Ã Ã ¸Ã ½Ã Ã ºÃ ° Ã ³Ã µÃ ½Ã µÃ Ã ¸Ã ºÃ ° Ã eskÃ ¡ republika KlinickÃ ¡ onkologie LÃ ©kaÃ skÃ ¡ genetika Danmark Klinisk genetik Deutschland Humangenetik Eesti Meditsiinigeneetika Ã Ã »Ã »Ã ¬Ã  Ã Ã ±Ã ¸Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ® Ã Ã ³Ã ºÃ ¿Ã »Ã ¿Ã ³Ã ¯Ã ± EspaÃ ±a France Oncologie GÃ ©nÃ ©tique mÃ ©dicale Ireland Medical oncology Clinical genetics Italia Oncologia medica Genetica medica Ã Ã ÃÃ Ã ¿Ã  Ã Ã ºÃ Ã ¹Ã ½Ã ¿Ã ¸Ã µÃ Ã ±ÃÃ µÃ Ã Ã ¹Ã ºÃ ® Ã Ã ³Ã ºÃ ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija OnkoloÃ £ija Ã ·Ã «mijterapija MedicÃ «nas Ã £enÃ tika Lietuva ChemoterapinÃ  onkologija Genetika Luxembourg Oncologie mÃ ©dicale MÃ ©decine gÃ ©nÃ ©tique MagyarorszÃ ¡g Klinikai onkolÃ ³gia Klinikai genetika Malta Nederland Klinische genetica Ã sterreich Medizinische Genetik Polska Onkologia kliniczna Genetyka kliniczna Portugal Oncologia mÃ ©dica GenÃ ©tica mÃ ©dica RomÃ ¢nia Oncologie medicala Genetica medicala Slovenija InternistiÃ na onkologija KliniÃ na genetika Slovensko KlinickÃ ¡ onkolÃ ³gia LekÃ ¡rska genetica Suomi/Finland PerinnÃ ¶llisyyslÃ ¤Ã ¤ketiede/ Medicinsk genetik Sverige United Kingdom Medical oncology Clinical genetics